Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant has amended the independent claims to require that the second metal contact be on a “substantially flat portion of the front surface of the substrate”. Applicant makes the conclusory statement that Yang fails to teach such a feature and that the other cited references fail to cure the alleged deficiency in Yang. However, Yang does in fact teach the claimed feature. The electrodes in question are substantially rectangular in shape and each is placed directly on a truncated peak of the textured front surface of the substrate. The portion of the textured front surface is visibly flat or planar so as to accommodate the rectangular shaped electrode. Therefore, the portion of the substrate on which each electrode is directly placed is substantially flat. As such, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23, 24, 28-31, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050178431 by Yang et al (hereinafter Yang) in view of US 2000275982 by Abbott et al (hereinafter Abbott). 

Regarding Claim 21, Yang discloses a solar cell comprising a substrate having a front, light incident surface and a back surface opposite the first (Fig. 1 teaching the claimed “a substrate of a first conductivity, the substrate having a front surface that faces the sun during normal operation and a back surface opposite a front surface of the substrate”) wherein the solar cell comprises a first doped polysilicon layer on the back surface thereof (2c Fig. 1 [0069]-[0070] teaching the claimed “a first layer of doped polysilicon”), a first metal contact in contact with the first doped layer (5 Fig. 1 teaching the claimed “a first metal contact that is electrically connected to the first layer of doped polysilicon”) and a dielectric layer including gaps through which the first metal contact is disposed (7 Fig. 1 teaching the claimed “a second dielectric layer comprising contact holes disposed over the first layer of doped polysilicon, wherein the first metal contact is electrically connected to the first layer of doped polysilicon through the contact holes”). The solar cell also comprises a second metal contact disposed on the front surface of the solar  (3 Fig. 1 teaching the claimed “a second metal contact that is electrically connected to the front surface of the substrate”).  The portion of the front surface of the substrate on which the second metal contact is placed is substantially flat to accommodate the shape of the electrode (Fig. 1 teaching the claimed “the second metal contact on a substantially flat portion of the front surface of the substrate”). A second doped region, having a conductivity opposite the first doped layer, is disposed under the textured portion of the substrate (2b Fig. 1 teaching the claimed “a doped region under a textured portion of the front surface of the substrate, the doped region being of opposite conductivity type to the first layer of doped polysilicon”). Examiner notes, the instant claim’s use of “under”, “over” and “on” is interpreted in view of the instant disclosure. The instant cell and disclosure indicate that “over” and “on” are in a direction away from the incident, front surface of the cell and “under” is in a direction toward the front surface of the cell. 

	Modified Yang fails to disclose a dielectric layer disposed on the back surface of the substrate between the first doped layer and the substrate. 

	However, Abbott discloses a solar cell comprising front and back particle buffer layers disposed between the substrate the emitter and BSF (527, 511 Fig. 5B teaching the claimed “a first thin dielectric layer disposed on a back surface of a substrate, the first dielectric layer being disposed between the first layer of doped polysilicon and the back surface of the substrate such that the first doped polysilicon is “disposed on the first thin dielectric layer”).  The buffer layers mitigate quantum tunneling ([0010]). 

	Therefore, a skilled artisan would appreciate the buffer layers may be applied between the substrate and doped layers in Yang, as taught by Abbott, to mitigate tunneling issues. 

Although modified Yang discloses an p-type substrate having opposite p+ and n+ regions, it is well-known in the art that solar cells may be p/p/n or n/n/p such that reconfiguration of modified Yang’s device to include an n-type substrate would be no more than routine modification such that the claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). Additionally, as the layers may only be either p or n type, there is a finite combination of emitter/substrate/BSF combinations that may result including: n/p/p, n/n/p, p/p/n or p/n/n. As such, as there are only a finite number of doping configurations, one of ordinary skill in the art would have had a reasonable expectation of success by selecting from this finite list of options, and thus it would have been obvious to configure the cell as claimed, i.e. “the first layer of doped polysilicon being of a second conductivity type that is opposite the first conductivity type” because there are a finite number of identified, predictable solutions.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, E.).

Regarding Claim 23, modified Yang discloses an AR film on the front side of the solar cell (6 Fig. 1 teaching the claimed “further comprising an antireflective layer on the textured portion of the front surface of the substrate”). 
 
Regarding Claim 24, modified Yang discloses the AR film is formed of SiNx ([0078] teaching the claimed “wherein the antireflective layer comprises silicon nitride”). 

Regarding Claim 28, in view of the instant disclosure, the presence of the dielectric layer in conjunction with placement of the first electrode and materials thereof allow for the functionality of the electrode being “an infrared reflecting layer” (see for example instant [0017]). As such, because modified Yang teaches the same materials in the same configuration, it necessarily renders obvious the claimed “wherein the first metal contact, in conjunction with the second dielectric layer, is an infrared layer on the back surface of the substrate”. See MPEP 2114. 
 
Regarding Claim 29, modified Yang renders obvious known conductivity configurations in the art (see rejection of Claim 21 above), thereby rendering obvious the claimed “wherein the first layer of doped polysilicon comprises a P-type doped polysilicon, and the substrate comprises an n-type silicon substrate”. 
 
Regarding Claim 30, modified Yang discloses the first electrode is silver ([0056] teaching the claimed “wherein the first metal contact comprises silver”). 

Regarding Claim 31, Yang discloses a solar cell comprising a front, light incident surface and a back surface opposite the first (Fig. 1 teaching the claimed “the back surface opposite a front surface of the substrate, the front surface facing the sun during normal operation”) wherein the solar cell comprises a first doped polysilicon layer on the back surface thereof (2c Fig. 1 [0069]-[0070] teaching the claimed “a first layer of doped polysilicon”), a first metal contact in contact with the first doped layer (5 Fig. 1 teaching the claimed “a first metal contact that is electrically connected to the first layer of doped polysilicon”) and a dielectric layer including gaps through which the first metal contact is disposed (7 Fig. 1 teaching the claimed “a second dielectric layer comprising contact holes disposed over the first layer of doped polysilicon, wherein the first metal contact is electrically connected to the first layer of doped polysilicon through the contact holes”). The solar cell also comprises a second metal contact disposed on the front surface of the solar  (3 Fig. 1 teaching the claimed “a second metal contact that is electrically connected to the front surface of the substrate”) The portion of the front surface of the substrate on which the second metal contact is placed is substantially flat to accommodate the shape of the electrode (Fig. 1 teaching the claimed “the second metal contact on a substantially flat portion of the front surface of the substrate”). A second doped region, having a conductivity opposite the first doped layer, is disposed under the textured portion of the substrate (2b Fig. 1 teaching the claimed “a doped region under a textured portion of the front surface of the substrate, the doped region being of opposite conductivity type to the first layer of doped polysilicon”). Examiner notes, the instant claim’s use of “under”, “over” and “on” is interpreted in view of the instant disclosure. The instant cell and disclosure indicate that “over” and “on” are in a direction away from the incident, front surface of the cell and “under” is in a direction toward the front surface of the cell. 

	Modified Yang fails to disclose a dielectric layer disposed on the back surface of the substrate between the first doped layer and the substrate. 

However, Abbott discloses a solar cell comprising front and back particle buffer layers disposed between the substrate the emitter and BSF (527, 511 Fig. 5B).  The buffer layers mitigate quantum tunneling ([0010]) thereby teaching the claimed “a first dielectric layer disposed on a back surface of a substrate, the first dielectric layer being disposed between the back surface of the silicon substrate and the layer of doped polysilicon. 

	Therefore, a skilled artisan would appreciate the buffer layers may be applied between the substrate and doped layers in Yang, as taught by Abbott, to mitigate tunneling issues. 


Although modified Yang discloses an p-type substrate having opposite p+ and n+ regions, it is well-known in the art that solar cells may be p/p/n or n/n/p such that reconfiguration of modified Yang’s device to include an n-type substrate would be no more than routine modification such that the claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). Additionally, as the layers may only be either p or n type, there is a finite combination of emitter/substrate/BSF combinations that may result including: n/p/p, n/n/p, p/p/n or p/n/n. As such, as there are only a finite number of doping configurations, one of ordinary skill in the art would have had a reasonable expectation of success by selecting from this finite list of options, and thus it would have been obvious to configure the cell as claimed, i.e. “n-type silicon substrate” because there are a finite number of identified, predictable solutions.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, E.).

Modified Yang discloses an AR film on the front surface of the cell (Yang 6 Fig. 1 teaching the claimed “an antireflective layer on the textured surface”). 

Regarding Claim 34, modified Yang discloses the AR film is formed of SiNx ([0078] teaching the claimed “wherein the antireflective layer comprises silicon nitride”). 

Regarding Claim 35, modified Yang discloses the first electrode is silver ([0056] teaching the claimed “wherein the first metal contact comprises silver”). 

Claims 22 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang in view of Abbott as applied to Claim 21 or 31 above, further in view of US 647297 by Wettling et al (hereinafter Wettling). 

Regarding Claim 22, modified Yang discloses the limitations of Claim 21 and discloses the buffer layer on the front surface of the substrate (Abbott 527 Fig. 5B teaching the claimed “a third dielectric layer disposed on the front surface of the substrate”). 

But fails to disclose the specific second doped polysilicon configuration. 

However, Wettling discloses including localized highly doped regions directly under the front contacts of a solar cell (En++ Fig. 1 teaching the claimed “a second layer of doped polysilicon, the third dielectric layer being disposed between the second layer of doped polysilicon and the front surface of the substrate, wherein the second metal contact is disposed on and electrically connected to the second layer of doped polysilicon”) so as to facilitate forming an increased efficiency emitter (Col 1 L 38 – Col 2 L 4). 

Therefore, a skilled artisan would be motivated to include a highly doped localized region under the front contacts in modified Yang’s solar cell, as taught by Wettling, to increase efficiency of the emitter structure. 

Modified Yang renders obvious known conductivity configurations in the art (see rejection of Claim 21 above), thereby rendering obvious the claimed “of the first conductivity type”.

Regarding Claim 32, modified Yang discloses the limitations of Claim 31 and discloses the tunneling buffer layer on the front surface of the substrate (Abbott 527 Fig. 5B teaching the claimed “a third dielectric layer disposed on the front surface of the substrate”). 

But fails to disclose the specific second doped polysilicon configuration. 

However, Wettling discloses including localized highly doped regions directly under the front contacts of a solar cell (En++ Fig. 1 teaching the claimed “a second layer of doped polysilicon, the first dielectric layer being disposed between the layer of doped polysilicon and the front surface of the silicon substrate, wherein the second metal contact is disposed on and electrically connected to the second layer of doped polysilicon”) so as to facilitate forming an increased efficiency emitter (Col 1 L 38 – Col 2 L 4). 

Therefore, a skilled artisan would be motivated to include a highly doped localized region under the front contacts in modified Yang’s solar cell, as taught by Wettling, to increase efficiency of the emitter structure. 

Modified Yang renders obvious known conductivity configurations in the art (see rejection of Claim 21 above), thereby rendering obvious the required conductivity of the doped layers within the solar cell. 

Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang in view of Abbott as applied to Claim 21 above, further in view of US 20080092944 by Rubin.

Regarding Claim 25, modified Yang discloses the limitations of Claim 21 but fails to disclose the tunneling buffer is silicon dioxide. 

However, Rubin discloses silicon dioxide is a known tunneling dielectric for use in solar cell devices ([0128] teaching the claimed “wherein the first dielectric layer comprises silicon dioxide”). 

Therefore, a skilled artisan would appreciate silicon dioxide can be used to form the tunneling buffer layer in modified Yang’s solar cell, as taught by Rubin, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 26, modified Yang discloses the silicon dioxide buffer layer is less than 2 nm thick (Rubin [0128] teaching the claimed “wherein the first dielectric layer has thickness between 10 and 50 Angstroms”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

 
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang in view of Abbott as applied to Claim 21 above, further in view of US 20080000519 by Takahashi et al (hereinafter Takahashi).  

Regarding Claim 27, modified Yang discloses the limitations of Claim 21 but discloses a reflecting layer and not a third electrode on the back surface thereof. 

However, Takahashi discloses a solar cell comprising two electrode components on the back surface thereof wherein the second covers substantially the entire back surface and is used to extract current collected by the smaller, localized electrodes (9, 10 Fig. 2, 3 teaching the claimed “further comprising a third metal contact disposed over the first metal contact”). 

Therefore, a skilled artisan would be motivated to use a third electrode as disclosed by Takahashi instead of the reflecting layer disclosed by modified Yang, as such a configuration would allow for improved current extraction.  

Claims 36-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang in view of Abbott and Takahashi.  

Regarding Claim 36, Yang discloses a solar cell comprising a substrate having a front, light incident surface and a back surface opposite the first (Fig. 1 teaching the claimed “a substrate of a first conductivity, the substrate having a front surface that faces the sun during normal operation and a back surface opposite a front surface of the substrate”) wherein the solar cell comprises a first doped polysilicon layer on the back surface thereof (2c Fig. 1 [0069]-[0070] teaching the claimed “a first layer of doped polysilicon”), a first metal contact in contact with the first doped layer (5 Fig. 1 teaching the claimed “a first metal contact that is electrically connected to the first layer of doped polysilicon”) and a dielectric layer including gaps through which the first metal contact is disposed (7 Fig. 1 teaching the claimed “a second dielectric layer comprising contact holes disposed over the first layer of doped polysilicon, wherein the first metal contact is electrically connected to the first layer of doped polysilicon through the contact holes”). The solar cell also comprises a second metal contact disposed on the front surface of the solar  (3 Fig. 1 teaching the claimed “a second metal contact that is electrically connected to the front surface of the substrate”) The portion of the front surface of the substrate on which the second metal contact is placed is substantially flat to accommodate the shape of the electrode (Fig. 1 teaching the claimed “the second metal contact on a substantially flat portion of the front surface of the substrate”). A second doped region, having a conductivity opposite the first doped layer, is disposed under the textured portion of the substrate (2b Fig. 1 teaching the claimed “a doped region under a textured portion of the front surface of the substrate, the doped region being of opposite conductivity type to the first layer of doped polysilicon”). Examiner notes, the instant claim’s use of “under”, “over” and “on” is interpreted in view of the instant disclosure. The instant cell and disclosure indicate that “over” and “on” are in a direction away from the incident, front surface of the cell and “under” is in a direction toward the front surface of the cell. 

	Modified Yang fails to disclose a dielectric layer disposed on the back surface of the substrate between the first doped layer and the substrate. 

	However, Abbott discloses a solar cell comprising front and back particle buffer layers disposed between the substrate the emitter and BSF (527, 511 Fig. 5B teaching the claimed “a first dielectric layer disposed on a back surface of a substrate, the first dielectric layer being disposed between the first layer of doped polysilicon and the back surface of the substrate such that the first doped polysilicon is “disposed on the first dielectric layer”).  The buffer layers mitigate quantum tunneling ([0010]). 

	Therefore, a skilled artisan would appreciate the buffer layers may be applied between the substrate and doped layers in Yang, as taught by Abbott, to mitigate tunneling issues. 

Although modified Yang discloses an p-type substrate having opposite p+ and n+ regions, it is well-known in the art that solar cells may be p/p/n or n/n/p such that reconfiguration of modified Yang’s device to include an n-type substrate would be no more than routine modification such that the claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). Additionally, as the layers may only be either p or n type, there is a finite combination of emitter/substrate/BSF combinations that may result including: n/p/p, n/n/p, p/p/n or p/n/n. As such, as there are only a finite number of doping configurations, one of ordinary skill in the art would have had a reasonable expectation of success by selecting from this finite list of options, and thus it would have been obvious to configure the cell as claimed, i.e. “the first layer of doped polysilicon being of a second conductivity type that is opposite the first conductivity type” because there are a finite number of identified, predictable solutions.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, E.).

Modified Yang fails to disclose the bus bar as claimed. 

	However, as is routine and conventional in the art, Takahashi discloses electrodes over emitter regions are generally formed having a comb shape with bus bars intersecting finger electrodes at a specific interval so as to collect and extract current generated within the cell (Fig. 1, 2 [0042] teaching the claimed “a first bus bar disposed on the front surface of the substrate, wherein the first metal contact is in electrical contact with, and perpendicular to, the first bus bar”). 

	Such a routine and conventional configuration would be obvious to a skilled artisan to employ in modified Yang’s cell as would be expected to collect and extract current. 

Regarding Claim 37, modified Yang renders obvious the use of two parallel bus bars (Takahashi Fig. 1 teaching the claimed “further comprising a second bus bar disposed on the front surface of the substrate, wherein the second bus bar is parallel to the first bus bar”).  
 
Regarding Claim 38, modified Yang renders obvious the use of a bus bar/collector electrode structure on the non-incident surface thereof to collect and extract current in a top-down view (Takahashi 8, 9 Fig. 2 rendering obvious the claimed “wherein the first metal contact is in electrical contact with, and perpendicular to, the first bus bar and the second bus bar”). 
 
Regarding Claim 39 and 40, modified Yang renders obvious the use of two parallel bus bars on the back surface of the solar cell (Takahashi 9 Fig. 2, 3 teaching the claimed “further comprising a third bus bar disposed on the back surface of the substrate” of Claim 39 and the claimed “further comprising a fourth bus bar disposed on the back surface of the substrate, wherein the fourth bus bar is parallel to the third bus bar” of Claim 40).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6147297, US 5356488, and US 20020084503 expressly disclose forming planar portions of a textured front surface of a substrate for deposition of electrode features thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721